DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is going to treat the claim as if it read, "A 
Claim 7 recites the broad recitation less than or equal to -10°C, and the claim also recites about -25°C which is the narrower statement of the range/limitation. Claim 8 recites the broad recitation 5-85%, and the claim also recites 5-35% which is the narrower statement of the range/limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 recites the limitation "a PCM element" in line 3, “ a further PCM element” in line 8”.  Since claim 10 depends from claim 1, it is unclear if this PCM and further PCM element is the same or in addition to the first and/or second PCM element of claim 1. For the purposes of examination, the examiner is going to treat the claim as if it read, "the first PCM element” and “the second PCM element”.
Claim 11 recites the limitation “at least one further PCM element” and “preferably four further PCM elements”. The phrase "preferablly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further with respect to claim 11, the claim recites the limitation “at least one further PCM element”. Claim 11 depends from claim 10 which depends from claim 1. It is unclear if the at least one further PCM element is the same as the further PCM element in claim 10, in addition to the further PCM element in claim 10, or if it is included with the first and second PCM of claim 1. Accordingly, one would not be able to determine how many PCM elements are required in the claim. For the purposes of examination, the examiner is going to treat the claim as if it read, "an additional first PCM element”. 
Further respect to claim 11, the claim recites the limitation “is/are arranged on the mantle”. It is unclear which structure is to be located on the mantle. The further PCM element or the second PCM element. For the purposes of examination, the examiner is going to treat the claim as if it read, "the additional first PCM element is arranged on the mantle.”
Claim 12 recites the limitation “a PCM element in line 3”. It is unclear if this PCM element is one of the first and second PCM elements of claim 1, or if this PCM element is in addition to the first and/or second PCM of claim 1. For the purposes of examination, the examiner is going to treat the claim as if it read, "the first PCM element”.
Further with respect to claim 12, the claim recites the limitation “a further PCM element”. Claim 12 depends from claim 1. It is unclear if the further PCM element is the same as the first and second PCM of claim 1. Accordingly, one would not be able to determine how many PCM elements are required in the claim. For the purposes of examination, the examiner is going to treat the claim as if it read, "an additional first PCM element”. 
Further respect to claim 12, the claim recites the limitation “is arranged on the mantle”. It is unclear which structure is to be located on the mantle. The further PCM element or the PCM element. For the purposes of examination, the examiner is going to treat the claim as if it read, "the additional first PCM element is arranged on the mantle.”
Claim 13 recites the limitation “at least one further PCM element” and “preferably four further PCM elements”. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further with respect to claim 13, the claim recites the limitation “at least one further PCM element”. Claim 13 depends from claim 12 which depends from claim 1. It is unclear if the at least one further PCM element is the same as the further PCM element in claim 12, in addition to the further PCM element in claim 12, or if it is included with the first and second PCM of claim 1. Accordingly, one would not be able to determine how many PCM elements are required in the claim. For the purposes of examination, the examiner is going to treat the claim as if it read, "an additional first PCM element”. 
Further respect to claim 13, the claim recites the limitation “is/are arranged on the mantle”. It is unclear which structure is to be located on the mantle. The further PCM element or the second PCM element. For the purposes of examination, the examiner is going to treat the claim as if it read, "the additional first PCM element is arranged on the mantle.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0311170 to Mills et al., hereinafter referred to as Mills.
In reference to claim 1, Mills discloses the claimed invention including:
A method for providing a transport container system (10, see figure 2) with a container internal temperature within a target range (upper and lower temperature limits as described in [0006]), 
wherein the transport container system (10) comprises a heat-insulated, closable container (20) having a receiving space (24) for an object to be transported, wherein the temperature in the receiving space of the container is the container internal temperature, wherein the transport container system has at least two PCM elements (40/50) which can be removed from the container and inserted into the container wherein all PCM elements have the same phase change material (see Example 1 [0051] where first PCM pack (40) comprise paraffin material and second PCM packs (50) comprise paraffin material), wherein the method comprises the following steps:
at least one first PCM element (40) is tempered outside the container in such a way that the phase change material of this first PCM element is in the completely solid state of aggregation [0035], and at least one second PCM element (50) is tempered outside the container in such a way that the phase change material of this second PCM element is in the completely liquid state of aggregation [0036], the PCM elements thus tempered are arranged in the container and the tempering and the PCM elements are configured in such a way that after the PCM elements have been arranged in the container [0037], the container internal temperature reaches a value within the target range (2°C [0051] where a final temperature of 2°C was attained). Note [0035-0036] discloses that the PCMs are conditioned to keep the container within the upper and lower temperature range, i.e. the target temperature range.
In reference to claim 2, Mills discloses the claimed invention including:
A method for providing a transport container system (10) with a container internal temperature within a target range (between upper and lower temperature limits as described in [0006]), 
wherein the transport container system comprises a heat-insulated, closable container (20) having a receiving space (24) for an object to be transported, wherein the temperature in the receiving space of the container is the container internal temperature, wherein the transport container system has at least two PCM elements (40/50) which can be removed from the container and inserted into the container wherein all PCM elements have the same phase change material (see Example 1 [0051] where first PCM pack (40) comprise paraffin material and second PCM packs (50) comprise paraffin material), wherein the method comprises the following steps:
at least one first PCM element (40) is tempered outside the container (see [0035] where the PCM is frozen prior to being positioned within the container)  to a temperature below the phase change temperature range (frozen implies below liquid to solid temperature range)  and at least one second PCM element (50) is tempered outside the container to a temperature (see  [0036] where the PCM is refrigerated before being positioned in the container) in the phase change temperature range or above the phase change temperature range (liquid form), the PCM elements thus tempered are arranged in the container and the tempering and the PCM elements are configured in such a way that, after the PCM elements have been arranged in the container , the container internal temperature reaches a value within the target range (2°C [0051] where a final temperature of 2°C was attained). Note [0035-0036] discloses that the PCMs are conditioned to keep the container within the upper and lower temperature range, i.e. the target temperature range.
In reference to claim 3, Mills discloses the claimed invention including:
the number of PCM elements (see figure 2 where eight (8) elements are selected) is selected in such a way that after arranging the accordingly tempered PCM elements in the container, the container internal temperature reaches a value within the target range (upper and lower temperature range), see [0035-0036]. Clearly eight PCM elements are sufficient to achieve the temperature range. Accordingly, the process of Mills would necessarily require selecting (8) PCM elements that will achieve the target temperature range.
In reference to claim 4, Mills discloses the claimed invention including:
the size of the PCM elements is selected in such a way that after arranging the accordingly tempered PCM elements in the container , the internal temperature of the container reaches a value within the target range. Clearly the elements of Mills are of some size and that size is clearly able to maintain the internal temperature of the container within the target range [0035-0036]. Accordingly, the process of Mills would inherently require selecting a size of PCM elements which maintain the internal temperature of container to be within the desired temperature limits.
In reference to claim 5, Mills discloses the claimed invention including:
the arrangement of the PCM elements is selected in such a way that after arranging the accordingly tempered PCM elements in the container , the container internal temperature reaches a value within the target range. Clearly the arrangement of the PCMs about the sides of the container is able to maintain the internal temperature of the container within the target range [00035-0036]. Accordingly, the process of Mills would inherently require arranging the PCM as illustrated in figure 2 and such an arrangement maintains the container within the target range.
In reference to claim 6, Mills discloses the claimed invention including:
the mass of the phase change material of the PCM elements is selected such that after arranging the accordingly tempered PCM elements in the container , the container internal temperature reaches a value within the target range. Clearly the elements of Mills contain some mass and that mass is clearly able to maintain the internal temperature of the container within the upper and lower temperature limits [0035-0036]. Accordingly, the process of Mills would inherently require selecting a mass of phase change material which maintain the internal temperature of the container.
In reference to claim 7, Mills discloses the claimed invention including:
the at least one first PCM (40) element is tempered in a deep-freeze room with an internal temperature of less than or equal to -10°C, see [0051] where the first PCM packs are conditioned to -20°C.
In reference to claim 9, Mills discloses the claimed invention including:
an object to be transported (70) is placed in the receiving space (24) of the container and the container is closed (via lid 26) [0035].
In reference to claim 10, Mills discloses the claimed invention including:
wherein the container (20) has a bottom (inferred by the description of a closable body for cargo transportation), a mantle (22) and a lid (26), wherein the first PCM element (40) is tempered outside the container in such a way that the phase change material of this first PCM element is in a completely solid or completely liquid state of aggregation [0035], and is arranged on the bottom (see figure 2, when assembled, the PCM 40 will be arranged on the bottom as there is no intervening structure disclosed between the bottom of PCM 40) wherein the second PCM element (50) is tempered outside the container in such a way that the phase change material of this second PCM element is in a completely liquid state of aggregation [0036], and is arranged on the bottom (see figure 2, when assembled, the PCM 50 will be arranged on the bottom as there is no intervening structure disclosed between the bottom of PCM 50).
In reference to claim 11, Mills discloses the claimed invention including:
An additional first PCM element (see figure 2 where Mills discloses four first PCM elements (40))  is tempered outside the container in such a way that the phase change material of the respective second PCM element (50) is in a completely liquid state of aggregation, and the first additional PCM element (40)  is arranged on the mantle (22), see figure 2 where all four first PCM elements (40) are arranged adjacent the mantle (22) such that when the container is in the assembled state, the four PCM elements 40 are arranged as claimed.
In reference to claim 12, Mills discloses the claimed invention including:
the container (20) has a bottom (inferred by the description of a closable body for cargo transportation), a mantle (22) and a lid (26), wherein the first PCM element (40) is tempered outside the container to a temperature below the phase change temperature range [0035], in the phase change temperature range or above the phase change temperature range and is arranged on the bottom (see figure 2, when assembled, the PCM 40 will be arranged on the bottom as there is no intervening structure disclosed between the bottom of PCM 40) wherein an additional first  PCM element (40, see figure 2 where Mills discloses four first PCM elements (40)) is tempered outside the container to a temperature below the phase change temperature range [0035], in the phase change temperature range or above the phase change temperature range and the first PCM element (40) is arranged on the bottom (see figure 2, when assembled, the PCM 40 will be arranged on the bottom as there is no intervening structure disclosed between the bottom of PCM 40).
In reference to claim 13, Mills discloses the claimed invention including:
an additional first PCM element (40, see figure 2 where four first PCM elements 40 are illustrated), is tempered outside the container to a temperature below the phase change temperature range [0035], in the phase change temperature range or above the phase change temperature range and the additional first PCM element (40) is arranged on the mantle, see figure 2 where all four first PCM elements (40) are arranged adjacent the mantle (22) such that when the container is in the assembled state, the four PCM elements 40 are arranged as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of WO 2012/081581 to Tamai et al., hereinafter referred to as Tamai, see English language translation provided herewith.
In reference to claim 8, Mills and Tamai disclose the claimed invention.
Mills fails to disclose all first PCM elements together have a mass fraction of the total phase change material arranged in the container of 5-85%. However, Tamai teaches that the mass of phase change materials is recognized as a result effective variable, because it is a variable that achieves a recognized result. In this case, Tamai teaches that mass of the phase change materials affect the time it takes for the container to come to the target temperature and how long until the container exceeds the target temperature range, see underlined section of page 12 of the English language translation. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum mass of the first and second PCM elements such that all first PCM elements together have a mass fraction of the total phase change material arranged in the container of 5-85% , since it has been held that where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763